UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-2364


ALICE M. BRYANT,

                       Plaintiff – Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security
Administration,

                       Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Max O. Cogburn, Jr.,
District Judge. (1:13-cv-00012-MOC)


Submitted:   May 28, 2014                  Decided:   June 18, 2014


Before NIEMEYER and GREGORY, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charlotte W. Hall, CHARLES T. HALL LAW FIRM, Raleigh, North
Carolina, for Appellant. Paul B. Taylor, Assistant United States
Attorney, Anne M. Tompkins, United States Attorney, Hugh Dun
Rappaport, Special Assistant United States Attorney, Boston,
Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alice    Bryant     appeals       the   district      court’s    order

upholding the Commissioner’s denial of Bryant’s applications for

disability insurance benefits and supplemental security income.

We   have   reviewed     the   record   and     find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Bryant      v.   Colvin,    No.    1:13-cv-00012-MOC         (W.D.N.C.

Oct. 8, 2013).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and   argument     would   not     aid   the   decisional

process.



                                                                          AFFIRMED




                                        2